Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  the claim recites “greater than and” (line 2).  This construed as a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites “wherein the first frictional surface area is positioned farther from an axis of rotation of the object” and “, wherein the second frictional surface area is positioned nearer from the axis of rotation of the received object”, such limitation are unclear.
	To what “axis of rotation of the object” the claim referred to? The device is throwing balls (i.e. object/s) and it is very unclear to what “axis of rotation” of such received ball/object the claim referred to. The original disclosure provide no further 
	In that regard, where is the positions, locations, of the frictional surfaces farther or nearer to such “axis of rotation of the object”? According to the original disclosure the device merely includes different frictional surfaces (e.g. surfaces/tables 3-4 Figs. 1A-1B; or 16/18, Figs. 2A-2C or 22/33, Figs. 3A, 3B), nothing in such drawings and the corresponding specification sections regarding such drawing discussed in axis of rotation of the object, nor any farther or nearer position as claimed.
	Claim 1 line 15, “the gripping tip” lacks sufficient antecedent basis for this limitation in the claim.
	With respect to claims 2, 4 the same issues with regard to the “ farther/nearer from the axis of rotation of the axis of the object” are applicable as discussed above with respect to claim 1.
	In addition claims 3 and 4 each recites the limitation "the “one or more members" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
	With respect to claim 9, what is “area are coated materials”? the member, or members include friction surfaces that attached thereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12, 14, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahelin US 3,838,676 (“Kahelin”).
	As per claim 1, Kahelin discloses a ball machine tip comprising: 
	a base, wherein the base is configured with a thickness to form a coupling aperture about an axis (collar 132 with an opening to position)(Figs. 1-3; 2:54-65 and 4:65-5:13); 
	at least one member protruding outwardly from the base and radially positioned about the coupling aperture, and wherein the at least one member is further configured with an inner surface area shaped to form a tip to receive an object (barrel extension 28 extending from collar 132 (base), whereas the member, extension 28 includes inner surface to receive object, ball 110 (Fig. 2)(note also Figs. 1 and 3 in conjunction to 2:54-3:8; 4:25-47 and 4:65-5:13) ; 
	a first frictional surface area configured on an inner surface of the at least one member to frictionally grip the object, wherein the first frictional surface area is positioned farther from an axis of rotation of the object (construed as longitudinal strip 136 made of rubber)(Fig. 3; 4:65-5:13); 
	a second frictional surface area configured on the inner surface of the at least one member to frictionally grip the object, wherein the second frictional surface area is positioned nearer from the axis of rotation of the received object (construed as longitudinal strip 140 made of Teflon)(Fig. 3 and 4:65-5:13) ; and 
	a linear acceleration means secured to the coupling aperture, wherein the first frictional surface and the second frictional surface area enables an imbalance of torque on the object as released from the gripping tip from a velocity provided by the linear acceleration means (construed as machine 10  including barrel 26 connected with collar 132 (base) and extension 28 (member) to allow thrown, pitched of ball (110) therefrom;  note Figs. 1 and 2 in conjunction 2:54-4:64 regarding the structure and function of the ball machine to include compressor, piston, plunger, and etc. to release and object/ball therefrom).
	Note: to the best of his understating the examiner construed “wherein the first frictional surface area is positioned farther from an axis of rotation of the object (i.e. strip 136)” and “wherein the second frictional surface area is positioned nearer from the axis of rotation of the received object (strip 140)” corresponding, equivalent to the first and second frictional surfaces 22 and 33 attached to member 100’’ as shown in Figs. 3A-3B of the original disclosure.
	In addition, the examiner construed Kahelin’s ball machine to include a “linear acceleration means” (i.e. compressor, barrel, piston, plunger, etc.) according to applicant’s disclosure in [0030]” Such linear acceleration can often be provided by a commercial or custom made pneumatic canon type, linear slide and/or piston driven linear accelerator”
	As per claim 4, with respect to wherein the one or more members protruding outwardly from the base comprises a single conic section member, wherein the first frictional surface area is configured on one or more radial positions of an inner surface of the single conic section member farther from an axis of rotation of the received object, and wherein the second frictional surface area is configured on one or more radial positions on the inner surface of the single conic section member nearer from an axis of rotation of the received object, note Figs. 1-3 as the extension 28 is such “single conic section”.   
	Again, with respect to “ farther/nearer from the axis of rotation of the axis of the object” as mentioned above to the best of his understating the examiner construed such limitations as the frictional strips attached to the cylindrical member. 
	Lastly, the examiner construed Kahelin’s member, extension 28 as such single conic section according to applicant’s original disclosure in at least [0044], [0045] and Fig. 3A, as stated in at least [0044] “Such conic structures include but are not limited to cylinders, ellipses, parabolics, etc.”.  Accordingly, Kahelin’s cylinder, extension 28 construed as “single conic section” as claimed. 
	As per claim 5, Kahelin discloses wherein the single conic section comprises at least one of: a cylinder section, a parabolic section, and an elliptical section (cylinder section 28)(Figs. 1-3).
	As per claim 6, with respect to wherein the first frictional surface area and the second frictional surface area are each configured with a coefficient of friction in the range from about 0.04 up to about 2, note the attached friction table to include Teflon (page 4, at about 0.04) and rubber (page 4, 1.16, up to about 2.0).
	As per claim 7, with respect to wherein the first frictional surface area and the second frictional surface area are each configured with a coefficient of friction in the range from about 0.04 up to about 2, note the attached friction table to include Teflon (page 4, at about 0.04) and rubber (page 4, 1.16, up to about 2.0).
	As per claim 8, with respect to wherein the first frictional surface area is provided with a coefficient of friction that is greater than and the second frictional surface area's coefficient of friction, note the attached friction table to include Teflon (page 4, at about 0.04) and rubber (page 4, 1.16, up to about 2.0), as rubber include a greater coefficient of frictional. 
	As per claim 9, with respect to wherein the first frictional surface area and the second frictional surface area are coated materials, to the best of his understating the examiner construed the longitudinal strips of rubber 136 and Teflon 140 as such coated materials. 
	As per claim 12, Kahelin discloses wherein the first frictional surface area is rubber and the second frictional surface area is Teflon (strip 136 made of rubber and strip 140 of Teflon)(4:67-5:7) .
	As per claim 14, with respect to wherein the machine tip is configured receive a sports object selected from: a baseball, a cricket ball, a football, a soccer ball, a tennis ball, and a golf ball, note Kahelin’s 1:20+ as well as 1:65-2:22 as the machine used for throwing baseballs and tennis balls.
	As per claim 15, with respect to wherein the linear accelerator comprises one of: a pneumatic canon, a linear slide and a piston driven linear accelerator, note Figs. 1 and 2 in conjunction to 2:54-4:64 as to the structure of the machine to include, compressor, piston, plunger, and etc. .
	As per claim 16, with respect to wherein the linear accelerator is configured to provide velocities from about 20 miles per hour up to about 200 miles per hour, note 3:9-18 as the machine is configure to be used and propel objects/balls suitable for younger athletes (e.g. for “little league”) at speeds/velocities 40-70 feet per second (about 30-50 mph) to adults (e.g. for professional use, which set at double pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahelin as applied to claim 1 above, and further in view of Vaughn US 4,906,001 (“Vaughn”).
	As per claim 2, Kahelin is not specific regarding wherein the at least one member protruding outwardly from the base comprises a plurality of members protruding outwardly from the base, wherein the first frictional surface area is configured on the inner surface of the one or more of the plurality of members farther from the axis of rotation of the received object and the second frictional surface area is configured on the inner surface of the one or more of the plurality of members nearer from the axis of rotation of the received object.
	However, in a similar field of ball tip, Vaughn discloses wherein at least one member protruding outwardly from a base comprises a plurality of members protruding outwardly from the base (cradling means 40 including base 50 with plurality of members 42-44, 46-48)(Figs. 1-5; 2:64-3:6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kahelin’s the at least one member protruding outwardly from the base comprises a plurality of members protruding outwardly from the base as taught by Vaughn for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (Kahelin’s ball/object holding means) for another (Vaughn’s ball/object holding means) to obtain the predictable results forming a ball machine configure to hold an object/ball in a safe and secure manner prior to it been launched therefrom.
	Furthermore, it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) .
	Thus, forming Kahelin’s holding means as several parts configure to function the same and to support an object/ball would have been an obvious engineering choice.
	With respect to, wherein the first frictional surface area is configured on the inner surface of the one or more of the plurality of members farther from the axis of rotation of the received object and the second frictional surface area is configured on the inner surface of the one or more of the plurality of members nearer from the axis of rotation of the received object, Again, as mentioned above with respect to claims 1 and 4 to the best of his understating the examiner construed such limitations as the frictional strips attached to the cylindrical member. 
	Within the modified Kahelin by the teachings of Vaughn the first frictional surface area is configured on the inner surface (as taught by Kahelin ) of the one or more of the plurality of members (as taught by Vaughn) farther from the axis of rotation of the received object and the second frictional surface area is configured on the inner surface (as taught by Kahelin) of the one or more of the plurality of members (as taught by Vaughn) nearer from the axis of rotation of the received object.
	As per claim 3, Kahelin is not specific regarding wherein the one or more members protruding outwardly from the base comprises at least three members.
	However , Vaughn discloses wherein the one or more members protruding outwardly from the base comprises at least three members (cradling means 40 including base 50 with plurality of members 42-44, 46-48)(Figs. 1-5; 2:64-3:6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kahelin’s wherein the one or more members protruding outwardly from the base comprises at least three members as taught by Vaughn for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (Kahelin’s ball/object holding means) for another (Vaughn’s ball/object holding means) to obtain the predictable results forming a ball machine configure to hold an object/ball in a safe and secure manner prior to it been launched therefrom.
	Furthermore, it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) .
	Thus, forming Kahelin’s holding means as several parts (i.e. at least three members) configure to function the same to support an object/ball would have been an obvious engineering choice.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahelin.
	As per claim 10, Kahelin discloses the second frictional surface area is adhesively coupled materials (the second strip 140 is adhesively coupled to the member/extension 28)(5:4-6).
	Although, Kahelin is not specific regarding wherein the first frictional surface area is adhesively coupled materials, a skilled artisan would have determined that any connection, attachment manner of the first frictional surface area, such as adhesively means, would have been obvious as utilizing known connection means that safely and firmly attached the first frictional surface area thereto.
	As per claim 13, although Kahelin is not specific regarding wherein the machine tip is configured from at least one material selected from: plastics, thermoplastics, a metal, and an alloy, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kahelin’s device with such materials for the reason that a skilled artisan would have been motivated in using well known materials that are suitable for their intended use as strong enough materials yet “light enough” to allow easy manipulation, transportation, and etc. of the machine.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahelin as applied to claim 7 above, and further in view of Pope US 2,975,779 (“Pope”).
	As per claim 11, Kahelin is not specific regarding wherein the first frictional surface area and the second frictional surface area are integrally formed on the inner surface of the least one member.
	However, in the same field of ball tip, Pope discloses a first frictional surface area and a second frictional surface area are integrally formed on an inner surface of at least one member (integrally formed friction surfaces, segments 24 and 25 of ring 23 to alter the spin, velocity of a thrown object/ball)(Fig. 6; 3:11-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kahelin’s, wherein the first frictional surface area and the second frictional surface area are integrally formed on the inner surface of the least one member as taught by Pope for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way in providing a ball machine that is including a tip comprising a first frictional surface area and a second frictional surface area whereas the velocity, spin, and etc. of the thrown object/ball is modified, which is much desired in such ball thrown machine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the list of references cited upon the 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                            8/19/2021      

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711